Citation Nr: 0030305	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  98-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's wife, and a friend of the veteran


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to April 
1946.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a July 1998 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for post-traumatic stress disorder was 
denied.  

In March 1999, the Board remanded the case to the RO to 
clarify the veteran's desire for a hearing before the Board.  
Subsequently, the veteran was afforded a May 1999 
videoconference hearing before a Member of the Board.

In August 1999, the Board remanded the case to RO to verify 
the veteran's claimed stressors.  Following development by 
the RO, the case is returned to the Board for further 
appellate adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The record does not show that the veteran engaged in 
combat with the enemy.

3.  The veteran's alleged in-service stressors have not been 
verified by official records or corroborated by service 
records or other credible evidence.

4.  The diagnosis of PTSD is not based on a corroborated 
stressor.



CONCLUSION OF LAW

Post-traumatic stress disorder (PTSD) was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1153 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Evidentiary Background

The veteran served on active duty from January 1943 to April 
1946.  From March 1945 to March 1946, he served in the 
European Theater of operations.  His military occupational 
specialty (MOS) was automotive equipment operator.  The 
veteran's Separation Qualification Record indicates that the 
veteran was assigned to the 394th Bomb Group.  He drove 21/2 
ton trucks hauling quartermaster supplies, equipment, and 
personnel and was responsible for maintaining proper 
functioning of the group's trucks.  His decorations and 
citations include the Army Good Conduct Medal, World War II 
Victory Medal, American Services Medal, and the European 
African Middle Eastern Service Medal with 2 bronze stars.  

An April 1946 examination in conjunction with the veteran's 
separation from active duty indicates that a normal 
psychiatric diagnosis.

An April 1979, VA examination report indicates that the 
veteran complained of nervousness and shaking hands.  While 
the veteran was noted to have a minor intermittent tremor of 
the right hand of a mild parkinsonian type, his mentation and 
coordination were within normal limits.

A July 1996 VA Mental Health Clinic (MHC) record indicates 
that the veteran presented with tremors in his hands and a 
long history of anxiety.  He indicated that he had become 
nervous since having trouble with his prostate 4 or 5 years 
prior to this treatment.  The physician indicated that the 
veteran "[did] not describe a true anxiety neurosis, and 
said he can't describe how he feels except that sometimes he 
became 'nervous and can't write.'"  He did not sleep well, 
but his appetite was good.  He did not appear to be 
depressed, but he sometimes felt "down." 

In a statement dated in July 1997, the veteran indicated that 
he was a truck driver during World War II, he was responsible 
for delivering material and pilots to B26 aircraft.  Many of 
the pilots that he was acquainted with died during bombing 
missions. 

In December 1997, he filed his claim for service connection 
for PTSD.  He indicated that while stationed with the 394th 
Bomber Group in Germany, his primary duties were to transport 
the bodies of deceased service men to the transport planes.  
He indicated that he had to carry the bodies of his friends 
and that this had caused him great distress over the years.  
He stated that he repeatedly experienced nightmares 
concerning this duty.  

In February 1998, the veteran submitted a statement indicated 
that his duties included carrying men to their airplanes 
prior to bombing missions.  In addition, if a plane were shot 
down, he would try to find the remains of any deceased 
airmen.  He indicated one specific instance in which he 
traveled with an officer to the French border where a man had 
been run over by a train and bled to death.  He indicated 
that he did not remember the name of the officer or the 
deceased individual.  

In May 1998, the RO furnished a copy of the veteran's 
stressor statements to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) in an effort to verify 
his alleged inservice stressors.  

In June 1998, the veteran was afforded a VA PTSD examination.  
The veteran indicated that he became close to the other 
servicemen during World War II.  He would cry when some of 
them would not return from bombing missions.  He indicated 
that he had to "pick up their remains."  He also related an 
instance when a fellow serviceman died after being hit by a 
train.  He reported nightmares related to these experiences 
and indicated that he avoids crowds and does not like to be 
reminded of World War II.  He also reported feelings of 
depression, sleep disturbances, occasional hyper-vigilence, 
and difficulty concentrating.  The examiner indicated that 
the veteran's current symptoms, along with his alleged 
military experiences, appeared to be consistent with a 
diagnosis of PTSD and that such diagnosis conforms to both 
the DSM-III R and DSM-IV.  

A June 1998 letter from USASCRUR indicates that the 
information previously supplied by the veteran was 
insufficient for the purpose of conducting meaningful 
research and that more specific information from the veteran 
would be necessary to research his alleged stressors. 

In May 1999, the veteran was afforded a videoconference 
hearing before a Member of the Board.  The veteran reiterated 
his prior alleged stressors of retrieving dead servicemen.  
He indicated that he was closed to several people that died; 
however, he could not remember specific names.  He indicated 
that he began having nightmares during service.  His wife 
testified that she married the veteran in the spring of 1949 
and that she recalls him awakening from nightmares shortly 
after their wedding.  

In August 1999, the case was remanded to the RO.  The purpose 
of the remand was to inform the veteran of the information 
needed by USASCRUR to conduct a meaningful search for 
information.  Subsequently, in September 1999, the RO 
requested that the veteran provide detailed information 
concerning his alleged stressors to include dates of 
incidents, types and locations of incidents, full names of 
causalities involved, and unit designations to the company 
level.  In October 1999, the veteran responded that he had 
previously given the RO this information in prior 
correspondence.  He indicated that he did not know the names 
of the deceased soldiers because he "didn't even know their 
names then."  

In November 1999, the veteran's wife submitted a statement.  
She indicated that the veteran could not remember the 
specific dates of his alleged stressors or the names of the 
deceased servicemen.  She indicated that her husband had 
experienced nightmares of picking up men that had lost limbs. 

II.  Analysis

The law provides that the Secretary of the Department of 
Veterans Affairs (Secretary) shall assist a claimant in 
developing all facts pertinent to a claim for VA benefits.  
The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  The Secretary may decide a claim without providing 
assistance when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement.  The 
Secretary shall consider all evidence and material of record 
in a case before VA with respect to benefits under laws 
administered by the Secretary and shall give the claimant the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of the matter.  A person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of proof. 

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist. 

The evidence shows that the veteran was afforded a VA 
examination for compensation and pension purposes in June 
1998.  His alleged stressors were reported in his written 
statements, hearing testimony, and the report of his VA 
psychiatric examination.  The RO has requested that USASCRUR 
verify the in-service stressors, and USASCRUR has provided a 
response.  In addition, the veteran has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available. 

The Board notes that, in an attempt to obtain service medical 
and personnel records, in June 1998, the RO was informed by 
the National Personnel Records Center (NPRC) that no 
additional records were available due to possible destruction 
during a fire at the NPRC, in St. Louis, Missouri, in July 
1973.  Specifically, the RO indicated that the veteran's 
personnel record (DA Form 20) was not available.  While it is 
unfortunate that these records are not available, their 
absence does not preclude a grant of service connection.  
Other records, such as private medical records compiled 
during or soon after service, or lay statements may be used 
to collaborate the veteran's claim.  See 38 C.F.R. § 3.303(b) 
(1999).  However, the Board must note that medical evidence 
is needed to lend plausible support for the issues presented 
by this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492, 494-95 (1992).

Service connection for PTSD, as amended in June 1999, but 
effective from March 1997, requires (1) medical evidence 
diagnosis the condition in accordance with current DSM-IV 
criteria, (2) credible supporting evidence that the claimed 
inservice stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2000).  

The stressor may be the result of either a combat or non-
combat experience.  If the claimed stressor is not related to 
combat, the veteran's lay testimony regarding his inservice 
stressors must be corroborated by credible evidence.  Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  However, after-the-
fact medical evidence cannot be used to establish the 
occurrence of the stressor.  Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  Accordingly, service connection may not be 
granted for PTSD based on a diagnosis unsupported by credible 
evidence of an inservice stressor.  On the other hand, if the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.304(f) (2000).  If 
the veteran is found to have engaged in combat with the 
enemy, then (and only then), his testimony regarding alleged 
stressors must be accepted as conclusive and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," that is, credible, and "consistent with 
the circumstance, conditions, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A claimant's 
assertions that he or she engaged in combat with the enemy 
are not sufficient, by themselves, to establish this fact.  
The record must first contain recognized military citations 
or other supportive evidence to establish that he engaged in 
combat with the enemy.

The evidence shows medical evidence diagnosing the condition 
in accordance with current DSM-IV criteria.  The veteran's 
June 1998 VA examination indicates a diagnosis of PTSD that 
is consistent with DSM-IV criteria.  Therefore, the first 
requirement for establishing service connection for PTSD is 
satisfied.  Additionally, the VA psychologist that examined 
the veteran in 1998 opined that his PTSD resulted from his 
alleged inservice stressors.  Therefore, the third 
requirement for establishing service connection for PTSD is 
satisfied.

While the first and third elements for establishing service 
connection for PTSD are met, the evidence does not show 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  Accordingly, his claim fails.

The evidence does not show that he was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citations.  
The evidence shows that the veteran's military occupation 
specialty was an automobile operator.  While he indicated 
that he drove personnel and supplies during World War II, the 
evidence does not show, nor does the veteran contend, that he 
engaged in combat with the enemy.  While the veteran served 
in Europe during World War II, his mere presence in a combat 
zone is not sufficient to show that an individual was engaged 
in combat with the enemy.  There must be evidence of a 
distressing event, rather than simply the mere presence in a 
combat zone.  Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1991).  Accordingly, the Board finds that the veteran did 
not engage in combat.  38 C.F.R. 3.304(f) (2000).

While the veteran has related that he handled dead bodies 
during World War II, there is no corroborating evidence that 
his stressors occurred.  Where the claimed stressor is not 
combat related, a veteran's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).  The Board notes that the veteran has maintained that 
picked up the bodies of deceased servicemen and attempted to 
treat an individual that had been hit by a train, there is no 
credible supporting evidence that those events actually 
occurred.  On the contrary, USASCRUR was unable to verify the 
veteran's alleged stressors based on the information supplied 
by him, and the veteran was unable to provide more specific 
information so that a more thorough review by USASCRUR could 
be conducted. 

Although the record contains diagnoses of PTSD, there is no 
diagnosis of PTSD based on a confirmed stressor.  The VA 
diagnosis of PTSD is based on the veteran's subjective 
reports of service experiences, which have not been verified 
by USASCRUR, nor by any credible supporting evidence.  To 
reiterate, service connection for PTSD requires all of the 
following: (1) a diagnosis of PTSD; (2) a link between the 
diagnosis of PTSD and an in-service stressor, and (3) 
credible supporting evidence that the claimed inservice 
stressor occurred. 

The Court has held that the Board is not required to grant 
service connection for PTSD solely on the basis that a 
physician or other health professional has accepted as 
credible an appellant's description of his wartime 
experiences and diagnosed the appellant with PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Medical statements 
accepting a veteran's report as credible and relating PTSD to 
events experienced in service do not constitute the requisite 
credible evidence of a stressor.  Moreau, 9 Vet. App. at 395.  
Therefore, the June 1998 diagnosis of PTSD may not serve as 
evidence to establish that the alleged events reported by the 
veteran actually occurred.  The Board has considered lay 
statements from the veteran and his testimony to the effect 
that he had PTSD because of his experiences inservice.  These 
statements, however, are not probative in a favorable manner 
to his claim because he is not competent to render a medical 
opinion on the etiology of a condition.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In view of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's PTSD 
claim.  38 C.F.R. § 3.304(f) (2000).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	MARK W. GREENSTREET 
	Veterans Law Judge
	Board of Veterans' Appeals



 

